I concur in the conclusion reached on the facts in this case, but with some misgivings. The pistol was found under the defendant's feet and was concealed all but a small portion of it. It was probably taken from his person and placed there to prevent the officer from finding it on him. I think the statute does not intend to prohibit the carrying of a pistol, although concealed, if it is not on the person or carried in some receptacle, such as a hand satchel, either in his hand or attached to his person *Page 673 
so as to become to all intents and purposes a part of his person. It does not, in my opinion, prohibit a person carrying it in his car, or other vehicle detached from his person. It has not received that construction by the people at large. Men going to market or traveling away from home have generally considered it permissible to carry it in a provision box or like receptacle. Section 12 of the Constitution of 1890 provides: "The right . . . to keep and bear arms in defense of his home, person, or property, or in aid of the civil power when thereto legally summoned, shall not be called in question, but the legislature may regulate or forbid carrying concealed weapons." This being a provision of the Bill of Rights must receive a liberal construction in favor of the citizen. The evil that was intended by forbidding the carrying of concealed weapons was to prevent carrying weapons on the person into crowds or in places that would endanger public security, and prevent or minimize breaches of the peace and unnecessary killings. Criminal statutes are to be strictly construed and not carried by strained construction beyond the manifest purpose of the statute. It certainly would not be a violation of the statute to pack a pistol in a trunk or a drawer and move it from place to place. A citizen has the constitutional right to avail himself of a weapon to protect his person and property as well as aid the civil power. Among the weapons prohibited being carried concealed is a butcher knife or other like weapon. Surely it would not violate the law to buy a butcher knife, have it wrapped, and carried home or sent to your home by the hardware merchant. Nor would it be necessary for a person moving his effects to place a pistol, if he had one, on the outside of the vehicle conspicuously exposed to view. I think the language used in the main opinion entirely too broad. *Page 674